J-S27013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH WHITE                              :
                                               :
                       Appellant               :   No. 1670 EDA 2019

          Appeal from the Judgment of Sentence Entered May 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001702-2018


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 11, 2020

       Appellant, Kenneth White, appeals from the judgment of sentence

entered on May 7, 2019, in the Court of Common Pleas of Philadelphia County.

We affirm.

       This case stems from an altercation that occurred on December 31,

2017, and gave rise to charges filed against Appellant. The trial court provided

a thorough and comprehensive recitation of the testimony provided at trial in

its Pa.R.A.P. 1925(a) opinion filed September 23, 2019, that outlines the facts

of this case. We shall not repeat those lengthy facts herein.

       On February 25, 2019, Appellant was found guilty by a jury of third-

degree murder and possession of a firearm prohibited.1            Appellant was

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(c) and 6105, respectively.
J-S27013-20



sentenced on May 7, 2019, to fifteen to thirty years imprisonment for third-

degree murder and a concurrent two and one-half to five years of

imprisonment for possession of a firearm prohibited.

      On May 15, 2019, Appellant filed a post-sentence motion, which was

denied on June 5, 2019. On June 11, 2019, Appellant filed a notice of appeal.

Appellant and the trial court complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following issues for our review:

      A.   Was the evidence insufficient to support the third-degree
      murder conviction?

      B.    Was the third-degree murder conviction against the weight
      of the evidence?

      C.    Did the trial court commit an abuse of discretion by imposing
      the sentence it did on Appellant?

Appellant’s Brief at 4.

      In his first two issues, Appellant challenges the sufficiency and weight

of the evidence as it relates to his conviction of third-degree murder. The

standard for evaluating sufficiency claims is as follows:


      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder[‘s].
      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth

                                     -2-
J-S27013-20


      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      The law pertaining to weight-of-the-evidence claims is well settled. The

weight of the evidence is a matter exclusively for the fact finder, who is free

to believe all, part, or none of the evidence and to determine the credibility of

the witnesses. Commonwealth v. Forbes, 867 A.2d 1268, 1272–1273 (Pa.

Super. 2005). The grant of a new trial is not warranted because of “a mere

conflict in the testimony” and must have a stronger foundation than a

reassessment of the credibility of witnesses. Commonwealth v. Bruce, 916

A.2d 657, 665 (Pa. Super. 2007). Rather, the role of the trial judge is to

determine that notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice. Id. An appellate court’s purview:

      is extremely limited and is confined to whether the trial court
      abused its discretion in finding that the jury verdict did not shock
      its conscience. Thus, appellate review of a weight claim consists
      of a review of the trial court’s exercise of discretion, not a review
      of the underlying question of whether the verdict is against the
      weight of the evidence.

Commonwealth v. Knox, 50 A.3d 732, 738 (Pa. Super. 2012) (internal

citations omitted). An appellate court may not reverse a verdict unless it is

so contrary to the evidence as to shock one’s sense of justice. Forbes, 867

                                      -3-
J-S27013-20


A.2d at 1273. “[T]he trial court’s denial of a motion for a new trial based on

a weight of the evidence claim is the least assailable of its rulings.”

Commonwealth v. Diggs, 949 A.2d 873, 879–880 (Pa. 2008).

      Case law has defined the elements of third degree murder as follows:

      To convict a defendant of the offense of third degree murder, the
      Commonwealth need only prove that the defendant killed another
      person with malice aforethought. This Court has long held that
      malice comprehends not only a particular ill-will, but ... also a
      wickedness of disposition, hardness of heart, recklessness of
      consequences, and a mind regardless of social duty, although a
      particular person may not be intended to be injured.

Commonwealth v. Fisher, 80 A.3d 1186, 1191 (Pa. 2013).

      The trial court’s September 23, 2019 opinion comprehensively and

correctly disposes of Appellant’s first two issues raised on appeal. Accordingly,

we affirm the decision of the trial court on these two issues, and do so based

on the analysis outlined in its opinion.

      In his third issue, Appellant argues that the trial court abused its

discretion in sentencing Appellant. Appellant’s Brief at 39. Appellant contends

that the sentencing court failed to consider Appellant’s background, character,

and rehabilitative needs before imposing an excessive sentence under the

circumstances. Id. at 39. Appellant further maintains that the trial court

imposed a sentence “that was excessive under the circumstances in the

absence of reasons for imposing such an excessive sentence other than the

seriousness of the crime.” Id. Finally, Appellant argues that the sentencing

court exceeded the applicable sentencing guidelines without providing


                                      -4-
J-S27013-20


adequate reasons for doing so or acknowledging on the record that it was

aware of the applicable sentencing guidelines, in violation of the law. Id. at

39-40.

      Appellant’s issue challenges the discretionary aspects of his sentence.

We note that “[t]he right to appellate review of the discretionary aspects of a

sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132

(Pa. Super. 2014). Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

            [W]e conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. [720]; (3) whether appellant’s brief has
            a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-




                                      -5-
J-S27013-20


case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

       Here, the first three requirements of the four-part test are met:

Appellant filed a timely appeal; Appellant preserved the issue of imposition of

an excessive sentence in his post-sentence motion; and Appellant included a

statement raising this issue in his brief pursuant to Rule 2119(f). Moury, 992

A.2d at 170. Therefore, we address whether Appellant raises a substantial

question requiring us to review the discretionary aspects of the sentence

imposed by the sentencing court.

       “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”       Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines that there is a substantial question

that   the    sentence   is   not   appropriate   under   the   Sentencing   Code.

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).                    A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

       In his Pa.R.A.P. 2119(f) statement, Appellant asserts that “although the

sentence is within the statutory limits and the standard range of sentences,

the sentence imposed is manifestly excessive and unreasonable because the

sentencing court did not consider his mitigating circumstances and also


                                        -6-
J-S27013-20


considered impermissible factors like [A]ppellant’s alcoholism when deciding

on the sentence it imposed.” Appellant’s Brief at 38. “[T]his Court has held

that an excessive sentence claim—in conjunction with an assertion that the

court failed to consider mitigating factors—raises a substantial question.”

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).   Because Appellant has presented a substantial question, we

proceed with our analysis.

            Sentencing is a matter vested in the sound discretion of the
     sentencing judge, and a sentence will not be disturbed on appeal
     absent a manifest abuse of discretion. In this context, an abuse
     of discretion is not shown merely by an error in judgment. Rather,
     the appellant must establish, by reference to the record, that the
     sentencing court ignored or misapplied the law, exercised its
     judgment for reasons of partiality, prejudice, bias, or ill will, or
     arrived at a manifestly unreasonable decision.

Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006).

           When imposing a sentence, the sentencing court must
     consider the factors set out in 42 Pa.C.S. § 9721(b), that is, the
     protection of the public, gravity of offense in relation to impact on
     victim and community, and rehabilitative needs of defendant, and
     it must impose an individualized sentence. The sentence should
     be based on the minimum confinement consistent with the gravity
     of the offense, the need for public protection, and the defendant’s
     needs for rehabilitation.

Commonwealth v. Ferguson, 893 A.2d 735, 739 (Pa. Super. 2006). Guided

by these standards, we must determine whether the court abused its

discretion by imposing a “manifestly excessive” sentence that constitutes “too

severe a punishment.” Id. Moreover, this Court has explained that when the

“sentencing court had the benefit of a presentence investigation report


                                     -7-
J-S27013-20


(“PSI”), we can assume the sentencing court ‘was aware of relevant

information      regarding      defendant’s      character   and   weighed   those

considerations along with mitigating statutory factors.’” Moury, 992 A.2d at

171.

       Here, Appellant’s sentence of fifteen to thirty years of incarceration is

statutorily permissible. See 18 Pa.C.S. § 1102(d) (“a person who has been

convicted of murder of the third degree . . . shall be sentenced to a term which

shall be fixed by the court at not more than 40 years.”).

       Moreover, the sentence is within standard range of sentencing

guidelines.     “[W]here a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.” Moury, 992 A.2d at 171. The conviction carried an offense

gravity score of fourteen, and Appellant had a prior record score of three, with

use of a deadly weapon enhancement. N.T., Sentencing, 5/7/19, at 3. As

such, Appellant’s attorney at the sentencing hearing acknowledged that the

guidelines provided for a sentence of 138 months to the statutory limit. Id.

at 3. As noted previously, the statutory limit for third-degree murder is forty

years. 18 Pa.C.S. § 1102(d). Thus, the limit for a minimum sentence was

twenty years. Accordingly, Appellant’s minimum sentence of fifteen years was

within the recommended guideline range. 204 Pa.Code § 303.17(b).2


____________________________________________


2 We again note that Appellant has admitted that “the sentence is within the
statutory limits and the standard range of sentences.” Appellant’s Brief at 38.

                                           -8-
J-S27013-20


     The trial court also placed its reasons for sentencing on the record and

imposed an individualized sentence. At sentencing, the trial court stated:

     THE COURT: The [c]ourt reviewed the pre-sentence report, the
     mental health evaluation, the letters sent on behalf of [Appellant]
     by his family and the Commonwealth’s sentencing memorandum.
     The [c]ourt is very familiar with the facts of this case and listened
     very carefully to the victim impact testimony.

           The pain in this room is palpable. What that means is you
     could feel it, it is so strong, how the acts of one person can cause
     such deep and lasting pain.

            The problem with this is, and I hear what [Appellant] is
     saying, that he had a longstanding relationship with this young
     man but the bottom line really is this, it is [Appellant] who
     introduced alcohol into the situation. You had a drinking problem.
     When you have a drinking problem, you don’t think right. When
     you don’t think right, you make poor decisions and you cause a
     lot of problems.

           You introduced the gun into the situation because without a
     gun, you would have been fairly harmless against him but you
     went out of your way to put that gun -- I don’t know why -- into
     the couch seat, so it was right there when the conflict occurred.
     You introduced the anger and conflict into the situation, fueled by
     alcohol.

           You kept this going. You just kept it going. You instigated
     a situation. How could you not think a young man would stand
     up for his mother, his sister? It is unreasonable. That is what
     alcohol does to your brain. There is no young man that will let
     you threaten his mother and not have a strong reaction to that.

            All of that conduct, that came from you, sir, and it was a
     recipe for disaster and I don’t give a lot of weight to what
     somebody does afterward because I know that people do all sorts
     of things after an event like this happens because they are
     frightened but I give it some weight, a little weight.

           If you loved him like a son, you stay there. You help. You
     admit what you did. You remain there and you try to ameliorate
     the damage that you did, and the problem here is because of your

                                     -9-
J-S27013-20


      alcohol addiction, because of your anger, you took a life and
      because you took that life, you ruined so many lives, fatherless
      children. We have people here who are suffering, really suffering.

             I do take into consideration the age of this [Appellant]. He
      is 62 years old. The fact that for 13 years, he remained arrest
      free, and that he does have a serious substance abuse problem.
      It is presently with alcohol but he had a substance abuse problem
      throughout his life.

             Based on everything I have said, the sentence of the [c]ourt
      is, as follows: On the charge of third degree murder, the sentence
      of this Court is 15 to 30 years, possession of a firearm prohibited,
      2-and-a-half to 5 years to run concurrently. Funeral expenses are
      ordered in the amount of $4,152.00. Court costs are ordered.

N.T., Sentencing, 5/7/19, at 35-38.

      Thus, as reflected in statements made at the sentencing hearing, the

trial court discussed its rationale at length on the record. It considered all

relevant evidence, including the sentencing guidelines and the relevant factors

of protection of the public, gravity of offense in relation to impact on victim

and community, and rehabilitative needs of defendant. Ferguson, 893 A.2d

at 739. Furthermore, the trial court had the benefit of a PSI. Thus, we can

presume the sentencing court was aware of relevant information regarding

Appellant’s character and weighed those considerations along with mitigating

factors. Moury, 992 A.2d at 171. As a result, we conclude that Appellant

failed to establish that the trial court abused its discretion in sentencing him.

Thus, Appellant is entitled to no relief on this claim.




                                      - 10 -
J-S27013-20


       Judgment of sentence affirmed.3



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




____________________________________________


3 The parties are directed to attach a copy of the trial court’s September 23,
2019 opinion in the event of further proceedings in this matter.

                                          - 11 -
                                                                                       Circulated 12/03/2020 11:53 AM




                      IN THE COURT OF COMMON PLEAS OF PHILAW:gHIA
                                 CRIMINAL TRIAL DIVISION (;:y. '`&°,23
                                                                                               ply

COMMONWEALTH OF PENNSYLVANIA                          :          CP-5   -       t)11.02,-.101.8,.--
                                                                                                             S
                                                                                                      riCt
           v.


KENNETH WHITE                                                     1670 EDA 2019


                                                OPINION

           Rose Marie DeFino-Nastasi, J.                                         September 23, 2019

PROCEDURAL HISTORY

           On February 25, 2019, Kenneth White ("the Defendant") was found guilty by a jury,

presided over by the Honorable Rose Marie DeFino-Nastasi, of third-degree murders and

possession of a firearm prohibited.2 He was sentenced on May 7, 2019, to fifteen to thirty years

imprisonment for third-degree murder and a concurrent two -and -one-half to five years for

possession of a firearm prohibited. The aggregate sentence was fifteen to thirty years of

imprisonment.

           On May 15, 2019, the Defendant filed a Post -Sentence Motion, which was denied on

June 5, 2019. On June 11, 2019, the Defendant filed a Notice of Appeal to the Superior Court.

On September 3, 2019, pursuant to this Court's 1925(b) order, the Defendant filed a Statement of

Matters Complained of on Appeal, claiming:

     I.    The evidence was insufficient to support the verdict of third-degree murder;

    IL     The verdict of third-degree murder was against the weight of the evidence; and

III.       The trial court abused its discretion at sentencing when the trial court:



    18 Pa.C.S. §   2502(c).
2   18 Pa.C.S. §   6105.
          a.   Sentenced the Defendant without providing sufficient reasons for the
               sentence imposed;
          b.   Failed to give careful consideration to all relevant factors;
          c.   Gave improper weight to the fact that the Defendant was intoxicated at the
               time of the shooting, concluding that since his intoxication was voluntary,
               it was a factor to aggravate his sentence rather than mitigate his sentence
               since the very nature of alcoholism is the struggle one suffers from
               controlling the addiction itself;
          d.   Did not properly consider that the Defendant is seriously infirm, suffering
               from numerous serious chronic ailments;
          e.   Failed to take into account the remorse and shame felt by the Defendant;
               and
          f.   Failed to take into account that there was only one shot fired and this
               occurred while the decedent was in a struggle with the Defendant grabbing
               for the gun as the Defendant was falling backwards.

FACTS

       Police Officer Edgar Vazquez testified that on December 31, 2017, he received a dispatch

of a shooting at 5736 Leonard Street. Upon arriving at the scene, Officer Vazquez observed two

females and one male attempting to aid the decedent, who had a gunshot wound to the left side

of the chest. Officer Vazquez and Officer Ocasio helped the paramedics place the decedent into

the ambulance and he was taken to Einstein Hospital, where he was pronounced dead at 1:37

p.m. Notes of Testimony ("N.T."), 2/21/2019 at 105-10.

       Officer Edwin Ocasio testified that on December 31, 2017, he received a radio call at

approximately 12:55 p.m. of a shooting at 5736 Leonard Street. After placing the decedent in

the ambulance, Officer Ocasio stayed on scene and spoke with the decedent's mother, Gloria

Brown. Ms. Brown told Officer Ocasio that the Defendant was her ex -boyfriend with whom she

and her children still lived. She and the Defendant were having an argument when the decedent

intervened and began arguing with the Defendant. During the course of the argument the

Defendant retrieved a handgun from under the couch, cocked it and pointed it at the decedent.

The decedent attempted to hold the Defendant's arms down and the Defendant fired the gun,


                                                 2
hitting the decedent in the chest. The Defendant then fled the scene in a black Kia Sorento. N.T.,

2/21/2019 at 216-21.

       Tanyiah Jackson testified that the decedent was her brother. On December 31,2017,

Tanyiah lived with the decedent, her mother (Gloria Brown), her two-year -old son, and the

Defendant. The Defendant and Ms. Brown had recently ended an eleven year relationship. As a

result of the relationship ending, Tanyiah, the decedent, and Gloria were planning to move out
                                                                                               of

the Defendant's house within the week. N.T., 2/21/2019 at 116-20.

        On the night of December 30,2017, into the early morning hours of December 31,2017,

Tanyiah, Ms. Brown, the decedent, and the Defendant were at a party at    a   friend's house. While

                                                                                 Ms. Brown
Tanyiah and Ms.Brown were still at the party, the Defendant went home and called
                                                                            and Ms. Brown left
to tell her that he was throwing her belongings out onto the porch. Tanyiah
                                                                                      and a
the party and returned home to find Ms. Brown's belongings on the porch. The decedent
                                                                                  Defendant,
neighbor (Jeannette Moore) moved the items back into the house. Ms. Brown and the
                                                                   Id. at 122-28.
 who was drunk, began arguing about when Ms. Brown was moving out.

        After the argument quieted down, everyone sat around the living room talking for about
                                                                              when he was
 an hour. At that time, Ms. Brown asked the Defendant where he placed her gun

 moving her belongings. The Defendant said that he did not have it, but that he knew
                                                                                     where it

                                                                            Ms. Moore, and
 was. He would not tell Ms. Brown where it was located. Tanyiah, Ms. Brown,
                                                                                  a.m., on
 the decedent searched for the gun but were unable to find it. Approximately 6:00

 December 31,2017, Ms. Moore went home and everyone else went to sleep. Id. at 126-30.

         Tanyiah woke up around ten or eleven a.m. and heard the Defendant and Ms. Brown
                                                                                      the
 arguing again. Tanyiah called Ms. Moore and asked her to come back over to help calm
                                                                                 intervene.
 situation. The argument escalated and the decedent came up from the basement to


                                                  3
The decedent said to the Defendant: "We said we're leaving. Be a man. You're always telling

me to be a man. We're leaving. Just leave her alone." The Defendant then approached the

decedent and threatened to get his cousin Mitchell to come and kill him. Id. at 131-38.

           Ms. Brown broke up the argument between the decedent and the Defendant and the

Defendant walked upstairs. The Defendant then came back downstairs, put his coat on and said

something to the decedent. This caused the decedent to respond.3 The Defendant then retrieved

the gun from under the couch, cocked the gun and pointed it at the decedent. Id, at 140-42.

            The Defendant moved towards the decedent, and the decedent attempted to swat the gun

out of the Defendant's hand. In the struggle for the gun, both men fell to the floor. The decedent

attempted to hold the Defendant's arms down, but the Defendant moved the gun towards the

decedent and pulled the trigger. Id. at 143-46,165-66,203.

           After the gun went off, the Defendant said: "he [the decedent] shot himself" Tanyiah

began screaming and pushed the Defendant out of the house. She picked up a stick and was

going to hit the Defendant with it, but the Defendant showed Tanyiah the gun and said: "don't do

it Tanyiah." The Defendant then jumped into a car and drove off. A video showing Tanyiah and

the Defendant's interaction outside the house immediately following the shooting was played for

the jury. Id at 146-50,158-63.

           Gloria Brown testified that she had been living at the 5736 Leonard Street for

approximately four or five years before the shooting, and the decedent had been living there for

two years. At the party on December 30,2019, the Defendant approached Ms. Brown and asked

her for sex. She declined, and he called her a "b*tch" and left. Ms. Brown left the party and

 returned home upon receiving a call from the decedent that her belongings were outside the



 3   Tanyiah did not hear what either man said. N.T., 2/21/2019 at 114.

                                                             4
house. When Ms, Brown returned to the house, she and the Defendant argued until four or four -

thirty in the morning, at which time she went to bed. Ms. Brown was awakened at six -thirty or

seven o'clock in the morning by the Defendant, who asked her to get back together with him.

Ms. Brown said "no" and went back to sleep. N.T., 2/21/2019 at 236-49.

         At approximately 11:00 a.m., Ms. Brown was in the kitchen cooking. The Defendant,

who was intoxicated, entered and began arguing with her again. Id. at 249-52.

         During the argument, the decedent came upstairs from the basement into the kitchen.

The decedent said: "I'm tired of you all arguing all the time. Mr. Kenny, you told me to act like

a man. She's leaving on Friday. You're 60 -something years old. Act like a man," The

Defendant then threatened to have his nephew kill the decedent. The decedent responded that he

was not afraid,4 and the Defendant pulled Ms. Brown's gun from under the couch.5 The

Defendant cocked the gun and pointed it at the decedent, The decedent grabbed the Defendant's

arms and tried to move them down but the Defendant fired the weapon from point blank range

into the decedent's chest. The decedent did not touch the Defendant prior to the Defendant

pointing the gun at him. After shooting the decedent, the Defendant walked out of the house and

drove off. Id. at 252-59.

         Jeanette Moore testified that in the early morning hours of December 31,2017, she

 received a phone call from Ms. Brown asking if her belongings were outside. Ms. Moore

 informed Ms. Brown that they were, and Moore helped the decedent bring the belongings back

 into the house. When Ms. Brown returned home, Moore witnessed Ms. Brown and the

 Defendant arguing. Ms. Moore asked the Defendant where Ms. Brown's gun was located. The


 4 The decedent and the Defendant got in a fight a year a prior to the shooting, the decedent got the better of the
 Defendant in the fight. N.T., 2/21/2019 at 172-74.
 5 Ms. Brown's gun was a 38 revolver that was pink, black and
                                                                 silver in color. The gun was not recovered. N.T.,
 2/22/19 at 73.
                                                            5
                                                                 Moore or Ms. Brown. Ms.
Defendant said he knew where it was but would not give it to Ms.

Moore left the house at around five a.m. N.T., 2/22/2019 at 79-85.
                                                                               day. Ms.
       Ms. Moore returned to the house around twelve in the afternoon the next

Brown and the Defendant were having the same argument they
                                                           had been having earlier that

                                                                       said to the
morning when Moore had last been there. The decedent came upstairs and
                                                                    Just leave her alone." The
Defendant: "[Willy don't you leave her alone. We're leaving Friday.
                                                                    to have somebody kill the
Defendant and the decedent began to argue. The Defendant threatened
                                                                    a cushion on the couch.
decedent. The Defendant then pulled Ms. Brown's gun from underneath
                                                                   was scared and ran outside.
The Defendant cocked the gun and pointed it at the decedent. Moore

As she was running she heard a single gunshot. Id. at 86-95.

               Dr. Khalil Wardak, Assistant Medical Examiner, testified that the decedent's

 cause of death was a gunshot wound to the chest. Furthermore, the
                                                                   muzzle of the gun was in

                                                                        N.T., 2/22/2019 at 127-
 contact with the body of the decedent when the firearm was discharged.

 36.
                                                                                  the
        Police Officer Edwin Torres testified that on January 1,2018, he observed

 Defendant's Kia Sorento outside of a beer distributor located at the 5400 block
                                                                                 of Large Street.

 N.T,, 2/22/2019 at 139-42.

        Detective James Sloan testified that he recovered video surveillance from the beer
                                                                          the jury. The video
 distributor where the Ilia Sorento was located. The video was played for
                                                                            pulls a revolver out of
 depicts the Defendant inside the beer distributer. On video, the Defendant

 his pocket and looks at it. No gun was recovered. N.T., 2/22/2019 at 144-56.
                                                                                          special
         Crime Scene Officer Christine Hilbert testified that she recovered four live .38
                                                                         at 171-78.
 cartridges from the couch inside the Defendant's house. N.T., 2/22/2019


                                                  6
       Police Officer Ronald Weitman from the Firearms Identification Unit, testified that the

bullet recovered from the decedent's body was a .38/.357 caliber. N.T., 2/22/2019 at 191-200.



ANALYSIS

                                                 ISSUE I

        The Defendant's first claim is that the evidence was insufficient to support the verdict of

third-degree murder. Evidence presented at trial is sufficient when, viewed in the light most

favorable to the Commonwealth as the verdict winner, the evidence and all reasonable inferences

derived therefrom are sufficient to establish all elements of the offense beyond a reasonable

doubt. Commonwealth        v.   Baumhammers, 960 A.2d 59, 68 (Pa. 2008). The Commonwealth may

sustain its burden of proving each element of the crime beyond a reasonable doubt by means of

wholly circumstantial evidence. Commonwealth v. Estepp, 17 A.3d 939, 943 (Pa. Super. 2011)

(citing Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa. Super. 2010)).

           In addition, the fact-finder is free to believe all, part, or none of the evidence, and

credibility determinations rest solely within the purview of the fact -finder. Commonwealth          v.


Treiber, 874 A.2d 26, 30 (Pa. 2005). The Superior Court considers all the evidence admitted,

without regard to any claim of wrongly admitted evidence. Commonwealth              v.   Kane, 10 A.3d

 327, 332 (Pa. Super. 2010). The Superior Court will also not weigh the evidence or make

 credibility determinations. Id.

           Third-degree murder is any unlawful killing committed with malice aforethought.           18


 Pa.C.S.   §   2502(c); Commonwealth v. Santos, 876 A.2d 360, 363 (Pa. 2005). Evidence is

 sufficient to sustain a conviction for third-degree murder when the Commonwealth establishes

 that: (1) a human being was unlawfully killed; (2) the accused is responsible for the killing; and



                                                      7
(3) the accused acted with malice. Id. Malice is defined as "a reckless
                                                                        disregard of

                                                                                       that the
consequences, it is not sufficient to show mere recklessness; rather, it must be shown
                                                                         that his actions might
defendant consciously disregarded an unjustified and extremely high risk

cause the death or serious bodily injury [of another]." Commonwealth      v.   Packer, 146 A.3d 1281,

                                                                                   such as the
1285 (Pa. Super. 2016). Malice may be established through circumstantial evidence,

                                                                                         Crosley, 180
use of a deadly weapon upon a vital part of the victim's body. Commonwealth         v.


A.3d 761, 767 (Pa. Super. 2018).

        The evidence presented at trial was that the Defendant and the decedent were in a verbal
                                                                                      couch
altercation when the Defendant retrieved a loaded gun that he had hidden underneath a
                                                                              then
cushion, pointed the gun at the decedent and cocked the hammer. The Defendant
                                                                               ward off the
approached the decedent with the gun pointed at him. The decedent attempted to
                                                                             Defendant pulled
attack by swatting at the gun and grabbing hold of the Defendant's arms, The
                                                                                    the decedent's
the trigger, discharging the firearm when the barrel of the gun was in contact with
                                                                                 firearm,
 chest. The decedent died as a result of the gunshot wound. Brandishing a loaded
                                                                                   weapon is in
 pointing it at the mid -section of the decedent, and pulling the trigger when the

 contact with the decedent's body most certainly shows    a   conscious disregard of an unjustified

                                                                                     there was
 and extremely high risk that death or serious bodily injury might occur. Therefore,

 sufficient evidence to sustain the Defendant's conviction for third-degree murder.

                                              ISSUE II

        The Defendant's second claim is that the verdict of third-degree murder was against the
                                                                                     fact who is
 weight of the evidence. The weight of the evidence is exclusively for the finder of

 free to believe all, part, or none of the evidence and to determine the credibility of
                                                                                        witnesses.

 Commonwealth     v.   Devine, 26 A.3d 1139, 1147 (Pa. Super. 2011), app. Denied, 42 A.3d 1059


                                                   8
(Pa. 2012) (citation omitted), "[A] true weight of the evidence challenge
                                                                          concedes that sufficient

evidence exists to sustain the verdict but questions which evidence is to be believed."
                                                                                   of the
Commonwealth v. Thompson, 106 A,3d 742, 758 (Pa. Super. 2014). Accordingly, "[o]ne
                                                                                             that the
least assailable reasons for granting or denying a new trial is the lower court's conviction

verdict was or was not against the weight of the evidence and that a new trial should be granted

in the interest of justice." Commonwealth   v.   Clay, 64 A.3d 1049, 1055 (Pa, 2013). A trial judge

                                                                                           on the
should not grant a new trial due to "a mere conflict in the testimony or because the judge

same facts would have arrived at a different conclusion." Id. at 1055, The initial determination

regarding the weight of the evidence is for the fact -finder. Commonwealth     v.   Jarowecki, 923

A.2d 425, 433 (Pa. Super. 2007). The trier of fact is free to believe all, some or none of the

evidence. Id. Only where the jury verdict "is so contrary to the evidence as to shock one's sense

of justice" should a trial court afford a defendant a new trial. Id.

         The jury's verdict did not "shock one's sense of justice," Although there were minor

 inconsistencies as to the position of the Defendant and the decedent at the time of the shooting,
                                                                                    to have the
 all three eyewitnesses were clear on their testimony that the Defendant threatened

 decedent killed, moments before retrieving a hidden firearm, cocking it, pointing it at the
                                                                                              the
 decedent, and firing at close range. Tanyiah Brown testified that she saw the Defendant pull

 trigger. Therefore, the verdict was not against the weight of the evidence.

                                                 ISSUE III

         The Defendant's third claim is that the trial court abused its discretion at sentencing when

 the trial court:

              1. Sentenced the Defendant without provided sufficient reasons for the
                 sentence imposed;
              2. Failed to give careful consideration to all relevant factors;



                                                     9
                                                                                       at the
             3. Gave improper weight to the fact that the Defendant was intoxicated
                time of the shooting, concluding that since his intoxication was voluntary,
                it was a factor to aggravate his sentence rather than mitigate his
                                                                                    sentence
                since the very nature of alcoholism is the struggle one suffers from
                controlling the addiction itself;
             4. Did not properly consider that the Defendant is seriously
                                                                           infirm, suffering
                from numerous serious chronic ailments;
             5. Failed to take into account the remorse and shame felt by the
                                                                                 Defendant;
                 and;
             6. Failed to take into account that there was only one
                                                                         shot fired and this
                 occurred while the decedent was in a struggle with the Defendant grabbing
                 for the gun as the Defendant was falling backwards
                                                                                     the
       The Defendant's claim is without merit. "Sentencing is a matter vested within

discretion of the trial court and will not be disturbed absent a manifest abuse of discretion."

Commonwealth       v.   Crump, 995 A.2d 1280, 1282 (Fa. Super. 2010). "An abuse of discretion
                                                                                      prejudice,
requires the trial court to have acted with manifest unreasonableness, or partiality,

bias, or           or such lack of support so as to be clearly erroneous." Id. "A sentencing court

need not undertake a lengthy discourse for its reasons for imposing a sentence or specifically
                                                                          the sentencing court's
reference the statute in question, but the record as a whole must reflect

consideration of the facts of the crime and character of the offender." Id. at 1281

           Here, the record as a whole reflects the sentencing court's consideration of the sentencing
                                                                                  at 35-38
guidelines, facts of the crime and character of the offender. See N.T., 5/07/2019
                                                                                 for
(attached as "Exhibit A" where this Court thoroughly reviewed the considerations

sentencing).

           The court did not abuse its discretion in sentencing.




                                                     10
                                CONCLUSION

Based on the foregoing, the Petitioner's judgement of sentence should be affirmed.


                                              By,    e Co it:




                                               ose     arie DeFino-Nastasi, J.




                                         11
         IN THE COURT OF COMMON PLEAS OF
                                         PHILADELPHIA
                    CRIMINAL TRIAL DIVISION

                                       CP-51-CR-0001702-2018
COMMONWEALTH OF PENNSYLVANIA
                               :




    v.

                                       1670 EDA 2019
KENNETH WHITE



                  EXHIBIT A
First Judicial District of Pennsylvania

              51 CR00017022018
                Kenneth White




            Sentencing Volume              1
                May 07, 2019




               CRS
             Court Reporting System




    First Judicial District ofPennsylvania
    100 South Broad Street, Second Floor
           Philadelphia, PA 19110
    (215) 683-8000 FAX:(215) 683-8005




        Original File 5-7-19AKENNETHAIVH1TE.03, 40 Pages
                      CRS Catalog 1D: 19050919
                                                                                                                                 Sentencing Volume 1
    51CR00017022018                                                                                                                     May 07, 2019
°   Kenneth White
                                                                                                                                          Page 2
                                                                   Page   1

                IN THE COURT OF COMMON PLEAS                                                Commonwealth vs. White
             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                           (1]           THE COURT: We are here for
    [2]
                                                                               [21     sentencing.
    (31                                                                        (3)           Has Counsel had the
          COMMONWEALTH                     CP-51-CR-0001702-2018
    [4]
                                                                               [41     opportunity to review the pre -sentence
                                                                               [5]     report and the mental health?
    [5]     VS,
                                                                               (61            MS. GHADIRI: Yes, Your Honor.
    [6]    KENNETH WHITE                                                       17]            MR. REYNOLDS: Yes, Your
    [71                                                                        [8]    Honor.
    la]
    [9]                 Tuesday, May 7, 2019                                   [9]           THE COURT: Do we agree that
    [10)
                                                                               [10]    the offense gravity score is a 14, with
                  Courtroom 1107 - The Juanita Kidd
                  Stout Center for Criminal Justice                             [111   deadly weapon used and a prior record
    121                Philadelphia, Pennsylvania                              1121    score, I have as a 4.
    131                      - - -
    14]                     SENTENCING                                          [13]          I heard there is a problem
    151                                                                         [141   with that?
    16]    BEFORE: THE HONORABLE ROSE MARIE DEFINO-NASTASI, J.
    17)                      ---                                                [15]          MS. GHADIRI: Correct, Your
    181    APPEARANCES:                                                         [161   Honor.
     19]                SHEIDA GHADIRI, ESQ.                                                  Your Honor, there is a 1978
                                                                                [171
                       Assistant District Attorney
    20)                 For the Commonwealth                                    [18]   conviction for 6105.
    21]                 COLEY REYNOLDS, ESQ.                                    [19]          THE COURT: 6105 or 6106?
                       For the Defendant
    221                                                                         [20]          COURT CLERK: 6106.
     23]                                                                        [21]          MR. REYNOLDS: I'm sorry,
    24]
    25]                                                                        1[221   6106. They have it graded as a felony
                                                                                [23] - of the third degree. I believe it
                                                                                [24]   should be graded as a misdemeanor.
                                                                              1125]           THE-COURT: It is still a 1.
                                                                   Page-3                                                                  Page 4
                  Commonwealth vs, White                                                         Commonwealth vs. White
                                                                                [1]              -THE COURT: Do we even have
     [1]     Now, I don't go back to '78 but weapons
     [21     offenses were always counted as a 1,                               [21    the guidelines from 1978?
                                                                                [3]           MR, REYNOLDS: That is part of
     [3]     whether they were misdemeanors or not.
             You have to find it,                                               [41    the problem.
     [4]
                                                                                              MS. GHADIRI: It looks like
     [5]           What is your argument, that he                               [5]

     [6]     is  3?a                                                            [6]    the statute, itself, was amended in
                    MR. REYNOLDS: My argument is                                171    1997. It just says Subsection A but
     [71

     [8]     he is a 3, Your Honor.                                             [8]    does not indicate what in Subsection A
                    THE COURT: So 14-3, deadly                                  [9]    was amended.
     191

              weapon used, what are the guidelines on                          [10]           MR. REYNOLDS: It never made
    [10]
                                                                               (11]    it out of M.C. Court. We know it was a
    (11]      that?
    [12]             MR. REYNOLDS: They are 138 to                             [12]     misdemeanor.
                                                                               [13]           THE COURT: What is 6108, how
    [13]      the statutory limit.
    [14]             THE COURT: What is the                                    [14]     many points is that?
                                                                               [15]           MR. REYNOLDS: It is a I.
    [15]      Commonwealth's position? Did anyone
              look this up?                                                    [16]           THE COURT: So is POW,
    [16]
    [17]             MS. GHADIRI: Your Honor,                                  [17]     Possession of an Offensive Weapon.
                                                                                              MR. REYNOLDS: Right.
     [181     Mr. Reynolds addressed this with me this                         1181

                                                                               [19]           THE COURT: Any weapons
    1191      morning, I had graded it as a 1 based
     [20]     on the VUFA charge, as well as what is                            [20]    offenses are a 1, that is just the way
                                                                               [21]     it is.
     [21]     in the PSI. Other than this issue being
                                                                                                  So let's begin.
     [22]     addressed now, I did not look to see if                           [22]

              in 1978, if it was graded as a different                         [23]          COURT CRIER: State your full
     [23]
                                                                                [24]    name, spell your last name.
     [24]     or the offense gravity score in that
                                                                               [25]          THE DEFENDANT: Kenneth White;
     [25]         case --
                                                                                                                                           (page        - 4)
     Kevin Flanagan, O.C.11                                        Court Reporting System                                                           1
                                                                                                                         Sentencing Volume 1
51CR00017022018                                                                                                                 May 07, 2019
Kenneth White
                                                                                                                                   Page 6
                                                   Page 5
                                                                                    Commonwealth vs. White
           Commonwealth vs. White
                                                                       [11    Your   Honor, this was an extremely
       W -H-I -T -E.
                                                                       [2]    difficult case and I know that there was
[2]
                                                                       [3]    some consideration for the jury on
[3]           KENNETH WHITE, the
         Defendant, having been first duly
                                                                       [4]    manslaughter and I still believe that it
[4]
         sworn, was examined and testified,                            [5]    was a manslaughter case.
[51
                                                                       [6]           I know the jury's verdict. I
[81      as follows:
                                                                       [7]    respect it, at least at this point. We
[71
                                                                       [8]    will be filing our motions for an appeal
[8]          THE COURT: Go ahead, Counsel.
             MR. REYNOLDS: Your Honor,                                  [9]   on this but I really believe that this
[9]
                                                                       [10]    was an accident, Judge.
(101   good morning.
                                                                       [11]           I really believe that, yes, he
[11]          Your Honor, I have reviewed
                                                                       [12]    was reckless. He shouldn't have taken
[12]   both the pre -sentence report, the mental
                                                                       (13]    the gun out. He was stupid. He was
[13]   health evaluation, all of the documents
       and reports submitted from pretrial                             [14]    drunk and that certainly created a bad
[14]
[15]   services.                                                       [15]    place and created this situation but at
              I also submitted to the Court
                                                                       [16]    the moment, the testimony was pretty
[16]
       a number of letters which I recently
                                                                       [17]    clear that the gun went off while the
[17]
       received in regard to this matter. I                            [18]    decedent was tackling my client, as he
[18)
       also submitted a letter that I received                         [19]    was falling backward and as you are
[19]
       this morning from my client. I know my.                         [20]    going to hear from my client, when he
[20]
       client is extremely remorseful and wants                .       [21]    fell backward, his arm hit the wall and
[21]
                                                                       [22] --:that is when the gun went off. It is a
[22]   to address the Court. He will obviously
[23]   do it later this afternoon.                                     [23]    tragic, tragic accident.
              Right now, Your Honor, I would                       =   [24)-          The jury came back with a
[24]
       like to point out a few things. First,                          [25]    third degree murder conviction. We
[25]
                                                   Page   7,
                                                                                                                                   Page 8
             Commonwealth vs. White                                                 Commonwealth vs. White
 [1]   understand that, but that doesn't mean                          [1]          Nr..White,himself, suffered
       that you can't depart from the                                  '[2]   from drug and alcohol abuse starting
 [21
       guidelines and fashion a sentence at                            [3]    from an early age. By 14, he was doing
[3]
[4]    least that is appropriate for what you                          [4]    heroin. He pretty much did every drug
                                                                              that came out. When crack came out, he
 [51   believe you've heard the facts are.                             [51

              You might completely disagree                            16)    was doing crack. When oxy came out, he
 [61
       with me and, again, I understand that,                          [7]    was doing oxy. He was self-medicating
 171
       Judge. That is your prerogative, but I                          (8]    his whole life. He never was treated.
 [8]
                                                                                      As he readily admits to the
 [8]   don't think this is a 20 to 40 case. We                         [8]

[10]    do 20 to 40 cases for people who                               [10]    investigator, and to Counsel, and I
        intentionally kill people all of the                           (11]    believe to you, every problem he's had
[11]
        time. There is no intention in this                            [12]    has been drug -related. He either
[12]
        murder and to give him a 20 to 40, which                       [13]    committed crimes for money to buy drugs
[13]
[14]    is what the Commonwealth is asking for,                        [14]    or he committed crimes while he was
[15]    blows away all sense of proportionality                        [15]    either high or drunk. He recognizes
[16]    and justice, Your Honor.                                       [16]    that. He knows there is no going back
               Judge, I want to note some                              [17]    but it is still a consideration that the
[17]
                                                                       [18]    Court should take.
[18]    things from the pretrial report. As you
                                                                                       He has six children, Your
[19]    can see, Mr. White did not have a great                        [19]

        upbringing. His father was verbally                            [20]    Honor. By all counts, he is a great
[20]
        abusive. His mother was a drunkard and
                                                                       [21]    father, a great grandfather to them. He
[21]
                                                                       [22]    has his GED, Your Honor. At the time of
[22]    so was his father. He saw the father
                                                                       (23]    his arrest, he was steadily employed.
[23]    only we weekends. The death of the
                                                                       [24]            His physical condition, Your
[24]     mother was a great burden on him. It
                                                                       [25]    Honor, is one of great concern. He has
[25]    affected him greatly.
                                                                                                                                   (page 5 - 8)
Kevin Flanagan, O.C.R                              Court Reporting System
                                                                                                                      Sentencing Volume 1
51CR00017022018                                                                                                             May 07, 2019
Kenneth White
                                                                                                                               Page 10
                                                    Page 9
               Commonwealth vs. White                                            Commonwealth vs. White
                                                                  [1)     every witness got up there, and I asked
[1]    cirrhosis of the liver, which has been
[21    getting worse, hepatitis C and he                          [2]     every one of them because I hoped we
(3]    informed me this morning that he has                       [3]     wouldn't be here this day but I knew it
141    just been diagnosed with diabetes.                         [4]     was a possibility, about how drunk he
                I would ask that whatever
                                                                  [5]     was. We heard everything from stumbling
[5]
[6]    sentence you give him, you make a                          [61     drunk, to drunk, to his usual self. So,
[7]    recommendation to the Department of                        171     clearlily, he has an alcohol problem at
[81    Corrections that he be placed in an                        181     this point, Your Honor.
[91     appropriate medical facility of the                       191             He was interestingly diagnosed
[10]    Department of Corrections.                               [to]      with PTSD, Your Honor, having the
                 Again, his substance abuse                      [11]      symptoms of PTSD and in his mental
[12)    history is pretty well outlined in the                   [12]      health report -- he never revealed this
[13]    pre -sentence report, Your Honor. I do                   [131      to me. I asked him about it this

[14]    find it troubling that he never got                     11141      morning -- he revealed to the evaluator
[15]    help. It is unfortunate but here he is,                  [15]      he was having nightmares.
[16]    Your Honor.                                              [161              So he and I talked about this
[17]             It's funny. He described his                    [17]      this morning and he told me he relives
[18]    childhood as good but when I look at it,                 [18]       this moment over and over again in his
  9]    he had a mentally abusive father and                     [19]      mind, that it keeps him up at night,
[20]     examples around him of drunk all the                    [20]       that he has nightmares. He will tell
[21]    time. It is no wonder, he, himself,                      [21]      you he knew this boy. He knew this boy
[221     grew up to be addicted to both drugs,                   [22). ',...growing up., This isn't something he

[23]    alcohol. He kicked the drugs now but he                  [23]      wanted to hapPen. It is something he is
[241     still had an alcohol problem at the time              - [24]       greatly ashamed of, greatly remorseful
[25]    of this incident and by all accounts,                    [251      for.
                                                                                                                                Page 12
                                                    PE1ge 11               -




             Commonwealth vs. White                                                  Commonwealth vs. White
              I think when you consider all                        [1]         that she is waking up and she is
[2]    of these factors, Your Honor, that you                      .[2].       preparing food, cooking in the kitchen
 [3]   should sentence him to a sentence well                      [31         when this Defendant, who was drunk, is
[4]    below the guidelines. I think you                           [41         saying and escalating an argument
 [5]   should depart for those reasons and                     ,   [51         continuously throughout the day. He
 pj    fashion a sentence that is more in line                     [6]         will not Iet it go. He had thrown her
 [7]   with a manslaughter conviction.                             [7]         clothes outside on the porch the night
 [a]          Thank you, Your Honor.                               [8]         before.
              THE COURT: Thank you,                                [9]                 When that died down, he still
191

[10]    Mr. Reynolds.                                              (10)         continued the escalation here to the
[11]           Miss Ghadiri.                                       [11]         point where he hid her gun underneath a
[121           MS. GHADIRI: Thank you, Your                        1121         couch cushion. He managed to toss out
                                                                   (13)         all of her items but kept the gun for
[13)    Honor.
[14]           Your Honor, I don't want to                         (14)         himself.
[15]    relitigate the jury trial in front of                      [15)                 In that case, he puts the gun
[16]    you but the jury did find the Defendant                    [16]         underneath the couch cushion and as he
                                                                                is purposely escalating an argument,
[17]    guilty of third degree murder and I                        [171

[18]    think a lot of the facts that                              [181         demanding that they move out of the
[19]    Mr. Reynolds left out kind of show more                    119]         house and when Miss Brown tells him that
                                                                                in five days, they are going to be out
[201    of the malice that is nonexistent in the                   120]

[21)    manslaughter charge.                                       [211         of that house, they were about to leave,
[22]           First of all, December 31st of                      [221         he still doesn't take that for an
[23]    2017, it is supposed to be New Year's                      [231         answer.
                                                                                        It is the decedent, it is
        Eve, it is supposed to be a day of
                                                                   [241
[24]
                                                                                Emanuel Brown, who acts more like a man,
[25)    celebration and Miss Brown testified                       (25]

Kevin Flanagan, O.C.R                               Court Reporting System                                                    (page 9 - 12)
                                                                                                                        Sentencing Volume 1
51CR00017022018                                                                                                               May 07, 2019
Kenneth White                                                                                                                     Page 14
                                                    Page   13
                                                                               Commonwealth vs. White
              Commonwealth vs. White
                                                                   [1]   He has no criminal record. He has two
[1]     more like an adult than this Defendant
                                                                   [2]   young daughters, Mariah and Miasia
[2]     because Emanuel Brown gets up from that
                                                                   [3]   (ph.), who are 5 and 9 years old. They
[3]     basement where he was sleeping and he
                                                                   [4]   are without a father now because this
[4]     tries to de-escalate. He tries to stop
                                                                    [5]  Defendant couldn't handle the fact that
[5]     the argument from happening. That is
                                                                    [6]  they were moving out in five days. He
[6]     undisputed.
                                                                   171   couldn't wait for five days. That is
[7]            It is this Defendant that goes
                                                                    [8]  just what happened up until the
[8]     to that couch cushion, that grabs that
                                                                    [9]  shooting. How this Defendant acted
[9)     gun that he hid and points it at Emanuel
                                                                  1[10]   after the shooting as well is egregious.
[10]     and even after pointing it at Emanuel,
                                                                  1[11]          He was with Gloria Brown for
[11)     he had previously before that threatened
                                                                  1[12]   13 years. Emanuel Brown is almost like
[12]    Emanuel.
                                                                   [13]   a son to him or should have almost been
[13]           So to say that this is just an
                                                                  1[14)   like a son to him and when that bullet
[14]    accident, when the Defendant not only
                                                                   [15)   goes into his chest and Emanuel is on
[15)    threatens the decedent, points the gun
                                                                  1[18]   the ground, dying in front of everyone's
[16]    at him and when the decedent, who sees
[17]    his sister, his baby niece, his mother,                   1[171   eyes, he just walks away. Gloria
        his neighbor all in that house, he tries                  108]    testified and the family testified there
[18]
        to protect them. He tries to protect
                                                                          was no look of remorse on his face.
[19]                                                               (19]
        them by trying to put his body between                    1[20]   There was.no look of shock or panic. He
[20]
[21]    his family and the Defendant because he                   1[21]   just got out of that house and that is
[22]    is holding a gun. That gun goes off.                      1[24 also on video.
                                                                  1[23]           So .whedMr. Reynolds wants to
[23]    That muzzle of that gun is pressed up to
         his chest,
                                                                  .1(24)  argue -he was a stumbling drunk, we see
[24)
[25]           Emanuel Brown is 27 years old.                    --1[25]  his movements on the video. We see that
                                                                                                                                  Page   16
                                                    Page   '15

               Commonwealth vs. White                                          -  Commonwealth vs. White
 [1]    he wasn't stumbling. He was walking and                      [1]    recovered.
        he even points that gun at Tanyiah                           [21           These are the actions of
 [2]                                                             1




        Jackson, who is yelling at him from the                  I   [3]    someone who acted with malice, someone
 [3)
 [4)    porch, and he gets into his car. He                          [4]    who killed a 27 -year-old young man, that
 [5]    drives. We see that on video. The car                        [5]    should have been like a son to him, and
 [6]    is not weaving. The car is not going                         [6]    just walked away.
                                                                                   I understand he has battled
 [7]    back and forth. He parks in front of                         [7]

 [a]    the beer store.                                              [8)    with his addictions. It is in the PSI.
                                                                     [9]    1 understand that he had issues with
 [9]            THE COURT: He hits a car.
                MR. REYNOLDS: He does.                               [10]    alcohol, I understand that they were
[10]
                MS. GHADIRI: He hits a car.                          [11]    drinking the night before but none of
[11]
         I'm sorry. The door is flying open and                      [12]    that was enough to negate what he did
[12)
         as the neighbor is attempting to stop
                                                                     [13]   that night.
[13]
                                                                     [14]          He has been arrested fourteen
[14]     him, he sideswipes the car on the way
                                                                     [15]   times. He has seven convictions, three
[15]     out, I was referring to when he was
         driving to the beer store, there is                         [16]   commitments, three revocations. This is
 116]
         nothing unusual about the movement of                       [17]   someone who had possessed a gun before
 [17]
                                                                     [18]   in the past. This is someone who has
 [18]    the car at that time.
                You see him walk in the store.                       (19]   been through the system, that knows the
 [19)
         You see him on the phone, talking.                          [20]   consequences to his actions.
 [20]
                                                                     [21]          He is 60 years old. He is
 [21)    There is no stumbling. There is no
                                                                     [22]   60 years old, that pointed a gun at an
 [22]    falling. The motions and movements are
          normal and then what he does is he                         [23]   unarmed 27 -year -old man in his pajamas
 [23]
                                                                     [24]   that night, and when we talk about a
 [24]    ditches the car, He flees to Newark,
                                                                     [25)    sense of justice and we talk about
 [25]     New Jersey and the gun is never
                                                                                                                                (page 13 - 16)
 Kevin Flanagan, O.C.R                              Court Reporting System
                                                                                                                             Sentencing Volume 1
51C1100017022018                                                                                                                    May 07, 2019
Kenneth White
                                                   Page 17                                                                            Page 18
                                                                                            Commonwealth vs. White
            Commonwealth vs. White
                                                                             [1]      that at all. Your Honor, I believe a
[1]    proportionality, the 20 to 40 is an
       aggregate for the third degree murder                                 [2]      sentence of 20 to 40 years for the third
[2]
       and the 6105.                                                         [3]      degree murder, consecutive to the 6105
[3]
                                                                             (4)      is appropriate, and Mr. Reynolds
[4]           I think if those two charges
[5]    ran consecutively to each other, they                                 [5]      indicated that he has some physical
[6]    are within the guidelines. Whether it                                 [81      ailments, as well as maybe some mental
       is a 4 or whether it is a 3 prior record                              [71      health conditions. If he is put in a
[7]
       score, they are within the guideline                                  [81      state facility that can address those
[8)
[9)    sentence if they run consecutively to                                 [91      conditions, we would have no objection
        each other and that is what l am asking                              [10]      to that whatsoever.
[10]
                                                                             [11]             Other than that, Your Honor,
[11)   for here, Your Honor.
[12]          I saw nothing within the PSI.                                  [12]      that concludes my portion. I do have
[13]   I understand that he was employed for
                                                                             [13]      family members that wish to speak.
       five years at a cleaning company                                      [141             THE COURT: You may call them.
[14]
                                                                             [15]              MS. GHADIRI: Thank you.
[151   beforehand, so to sit there and say that
[16]   some sort of addiction was controlling                                [16)             Miss Brown.
[17]   or ruining his life, he seemed to have                                [17]              COURT CRIER: State your full
[181   been maintaining and being functional to                              [18]      name, spell your last name.
[19]   the point where it wasn't. The only                               1[19]                THE WITNESS: Gloria Brown;
[20)   reference of alcohol came from drinking                               [20]     B -R -O -W-N.
                                                               --       -1
                                                                         1[21]
[21]   from the night before.                                       -




[221          It is nothing to sit there and                                 [2?] -             :GLORIA BROWN, having been
[23]   to say that the alcohol or the addiction                          ![23]           first dulisworn, was examined and
[24]   was the reason for this. If what I say                            I   [24)        testified; as follows:
(25)   is unjust, then I just don't agree with                 -         1[251

                                                   Pjge   19                                                                           Page 20
             Commonwealth vs. White                                                          Commonwealth vs. White
              MS. GHADIRI: Miss Brown,                                   1111         Job'Corps to become something. He
 (2)   would you like to address the Judge?                                   [2]     wanted.to be a carpenter. My son worked
              THE WITNESS: Yes.                                               [31     every day. He enjoyed working, Emanuel
 [3]
              MS. GHADIRI: What would you                                     [4]     was my comedian. When I was down and I
 [5)   like to tell the Judge?                                                [51     was sick, he would put a smile on my
 [6]          THE WITNESS: About my son.                                      [6]     face. We used to skip down the street,
 [7]          MS. GHADIRI: What would you                                     [7]     laughing.
                                                                                             I remember one day I was sick.
 [8]   like to tell her?                                                      [8]

               THE WITNESS: My son, 27, my                                    [9]     I have been at death's door twice and I
 [9]
[10]    first born, the oldest grandchild and                                [10)      was sick and I made it to the bathroom
[11]    the first grandchild. He didn't deserve                              [11]      but I couldn't come back from the
[12]    that.                                                                [12)      bathroom and I was sliding down the wall
[13]            Emanuel was sweet. He wasn't                                 [131      and my son showed up and picked me up in
[14]    perfect but he was a sweet child and he                              [14)      his arms and put me back in my bed.
[151    would do anything to protect his family.                             [15]             My son should not be gone.
[161    When his dad passed, he had to stand up                              [16]      That was my first born. We talked about
[171    as a man. When he had his daughter, my                               [17]      any and everything, any and everything.
[181    son went on his own and took classes to                              [18]      As a single mom, I taught my son to stay
fig)    be a better man because he knows he fell                             [191      out of the street. I could have lost my
[20)    short in some aspects and that helped                                [20]      son to the street. My son could have
        him.                                                                 [21]      been part of a gang, Judge.
[21]
[221          My son wasn't sick. My son                                     (223             I was hard on my son to stand
[23]    was healthy. My son took himself out of                              [231      as a black male, be there for his
[24]    high school and made a decision before                               [24]      children. My father was not there for
                                                                             [25]      me. My mother was on drugs and I
[25]    he was a part of the streets to go to

                                                   Court Reporting System                                                           (page 17 - 20)
Kevin Flanagan, O.C.R
                                                                                                                   Sentencing Volume 1
51C100017022018                                                                                                           May 07, 2019
Kenneth White
                                                  Page 21                                                                   Page 22

              Commonwealth vs. White                                          Commonwealth vs. White
[1)    struggled every day. Once I decided to                   [1]    why didn't you stay? Why didn't you
(2)    have kids, I am going to protect my                      [2]    apologize? Why didn't you put pressure
[3)    kids. I know right from wrong, like any                  [3]    on that hole with me? When you called
[4]    of us, and I taught my kids the same.                    [4)    my son y01.11' son, when you told my son
              My son would try and talk a                       [5]    you loved him, why didn't you stay there
[5]
[6]    dispute, not fight it out. That wasn't                          if it was an accident?
                                                                                 I see my son in that casket
[7]    his first thing. It was to diffuse it.                   [7]

(8)    If I was wrong, my son would tell me I                   [8]    the same way I held him in my arms and
[9]    am wrong. If Mr. White was wrong, he                     [9]    wrapped him up. I had to wrap my son up
        would tell him he is wrong. If my son               1[10]       in that casket. I didn't make it to the
[10]
[11]    got angry, I would tell my son go for a             1[11]       hospital to even see my son. I felt
[12)    walk. If there is a problem in the                  4121        like it was my fault. I didn't protect
[13]    household, I would call Mr. White's                 4131        him as a mother, like I should. I did
[14]    family to tell them what the problem                1[14]
                                                            1

                                                                        the best that I could. I hope my son
[15]    was.                                                    [15]    knows that I did the best that I could.
               We always tried a way and that               1[16]               I want him to have the
[16)
[17]    day, he took my baby, my oldest baby                            maximum, Your Honor. I don't think
                                                            1[171
[18]    from me. I'm hurt. I'm destroyed. I                 1[18]       there is no remorse. The day he looked
[19]    want him to have the maximum because my             1[191       at me when he walked out that door after
[20)    pain, and my hurt, the nightmares, they             1[20]       he shot my son, there is no remorse.
                                                                [21]            I can't get my son back. I
[21)    are at their max. I am barely sleeping,
[22]    Your Honor. I am barely sleeping. I                     [22]   -never got to.hold my son the last time.
[23]    relive this every day. I relive this                    [23]    I had to kiss him in that casket and
[24]    right now and the look he gave me when                  [24]    Wrap him back up. No mother should
[25]    he shot my son, if it was an accident,                  [25]    endure burying their child, never,
                                                  Page 23                                                                   Page 24
             Commonwealth vs. White                                          ConamonWealth vs, White
 [1]   never. In the Bible, it says he didn't                    [1)   him.being there and being able to talk
 [2)   give life. God gave life. So why did                      [2]   to somebody: I lost my dad in 2015. My
       he take a life if he can't give it back?                  [31   dad went brain -dead. I had a father but
 (31
 (4)   Give him the maximum, Your Honor,                         [4]   after that, I didn't have nobody to turn
       please, please.                                           [8]   to but my brother.
 [5]
 [81          Thank you.                                         [6]          If I had a problem with
              THE COURT: Thank you.                              171   something, I would just talk to my
 [7)

 [8]              -   -                                         [8]    brother, He was able to tell me about
                                                                       men and stuff like that. I don't have
 [9]             (Whereupon, the witness                         [9]

[10]       is excused, at this time.)                           [10)    that now. I miss him every day.
[11]                                                            [11)           I really don't do anything. I

[121           MS. GHADIRI: Tanyiah. Jackson,                   [12)    stay home    a lot, I work, I take care

[13]   Your Honor.                                              [13]    of my son. I just wish that my son had
[14]           COURT CRIER: State your full                     [14]    his uncle to play with. We have family
[15]   name, spell your last name.                              [15]    but not much. We are small, but I just
[16]           THE WITNESS: Tanyiah Jackson;                    [161    wish that my brother was here.
[17]   J -A -C -K -S -O -N.                                     [17]           He always kept a smile on
                                                                [18]   everyone's face, laughing, dancing. He
[18]
[19]             TANYIAH JACKSON, having                        [19]   loved to dance. I do a lot of dancing.
[20]       been first duly sworn, was examined                  [20]   That is what we had in common. Me and
[21]       and thstified, as follows:                           [21]   my brother would always be in the house
[22)                                                            [22]   dancing a lot.
               THE WITNESS: I just wanted to                    [23]          I just miss hearing his voice,
[23]
[24]    speak about my brother and how he was.                  [24]   seeing him, being there for us. A lot
        I just miss the times, the laughter and
                                                                [25)   of things have changed. Holidays aren't
[25]
                                                                                                                          (page 21    - 24)
Kevin Flanagan, O.C.R                             Court Reporting System
                                                                                                                                     Sentencing Volume 1
51CR00017022018                                                                                                                            May 07, 2019
Kenneth White
                                                                                                                                              Page   26
                                                   Page 25
                                                                                              Commonwealth vs. White
              Commonwealth vs. White
                                                                                                Me and my brother grew up
[1]    the same. I don't want to do anything
                                                                       [21             together. We were right behind each
[2]    anymore. I just want my brother back.
                                                                       [3]             other in age. Every time he took a
[31    If I could have my brother back, things
                                                                       [41             step, I took a step. My brother used to
[4]    would be okay. It ain't okay. It is
                                                                       [5]             call me his little, big sister because I
[5]    not the same for me anymore.
                                                                       [s]             was the one who would step into certain
[6]            That is all I want to say.
               THE COURT: Thank you.                                   [7]             situations and be there and tell him
[71
[8]                 - -
                                                                       [81             enough is enough.
                  (Whereupon, the witness                              [91                      That night before everything
[91
            is excused, at this time.)                                 [101             happened and all the commotion and
[10]
                                                                       [111             everything was going on, I had a
[11]
              MS. GHADIRI: Your Honor, if I                            [121             conversation with my brother and I told
[121
        can call Rashawn Pierce to the stand.                          [131             him, I said you're leaving in five days.
[13]
              COURT CRIER: State your full                             [14]             Don't feed into it. Don't argue with
[14]
                                                                       [15]             him. Let him do what he do.
[151    name, spell your last name.
                                                                       [16]                      My brother texted me back and
[161          THE WITNESS: Rashawn Pierce;
                                                                       [17]             said   you make it seem like he's going to
[17]    P -I -E -R -C -E.
                                                                       [18]             do something to me, his words. I wasn't
[181
                 RASHAWN PIERCE, having                                [19]             there that day but to get a phone call
[19]
           been first duly sworn, was examined                         1201             and say that your brother has just been
[20]
[21]       and testified, as follows:                                  [211             shot and knowing he said those words to
                      - - -
                                                                       [22]            =you the night before, it hurts because I
[221
              THE WITNESS: I am Gloria's                               [231              felt like me being his little, big
[23]
[24]    oldest daughter. I just want to tell                 ...       [24]    -        sister, I wasn't there. I was the
        everybody a little bit.                                        [25]        -    person, when Kenny would act crazy, I
[25]
                                                   Page 27         1
                                                                                                                                               Page 28
             Commonwealth vs. White                                                             COmmonwealth vs. White
                                                                                           haVe went down. Not only does the
[1j    would calm him down. I could do that.                            111

[2]    I seen him that night. Everything was                            [2]                situation affect us, we are adults, we
       okay and then it just sort of started                            [3]                can carry ourselves, it affected kids.
[31

[4]    back up again.                                                   [4]                       My kids look at the picture of
               My brother had his moments                               [5]                this man and say Pop -Pop still. My son
[5]
       when he got mad or he was angry but it                           [6]                is 10 years old. He is so angry. He is
[6]
[71    never was I am just going to lash out                            [7]                so angry because he said my Pop -Pop took
       and attack. It was not like that. The                            [8]                my uncle. There is no reason that kids
[81
       only time my brother got in trouble was                          [91                should have to deal with something like
 [91
[10]    for hitting a boy who punched me in my                         [10)                this.
        eye. That is what he was, a protector,                         [11)                        The same way if he is hurt and
[11]
[121    protect his family.                                            [12]                we are hurt, we have to think about
               It's just me, my mom and my                             [131                these kids. They are going to grow up
[13]
        sister. It was my brother. Now it's                            [141                to remember this stuff. To see all of
[14]
       just us. There is no dad. There is no                           [151                this, it's hard. It's hard to trust
051
[16]    brother. It's just three girls trying                          [16]                somebody, knowing that a person who said
                                                                       [17]                they loved you for thirteen years, to do
[17]    to live, and keep each other up, and
        protect each other.                                            [18]                something like this to us. You can't
[18]
               This situation did so much to                           [19]                trust nobody. Loyalty don't mean
[191
        my family. My morn moved to Florida.                           (201                nothing no more. Every day we walk down
[20]
                                                                       [21]                the street, we have to think and look at
[21]    She is leaving because Philly just took
                                                                        [22]               life differently because of this
[22]    so much from her. Only me and my sister
[23]    are left here together, trying to ride                         [23]                situation,
                                                                        [241                     I just ask that he gets what
[24]    this out. If it weren't for the friends
                                                                        [251               he deserves, the maximum, and today I
[25]    that we have to keep us up, we all would
                                                                                                                                             (page 25     -   28)
 Kevin Flanagan, O.C.R                             Court Reporting System
                                                                                                                 Sentencing Volume 1
51CR00017022018                                                                                                        May 07, 2019
Kenneth White
                                                                                                                           Page 30
                                                   Page 29
                                                                             Commonwealth vs. White
               Commonwealth vs. White
                                                                      barely talk to my brother.
[1]     wasn't going to say nothing but I felt                111

                                                              [2]             So Emanuel was my go -to. I
        like I had to get up here for Emanuel.
                                                                      talked to him about problems I'm having,
[31     That is all we want is justice for my                 [31
                                                              [4]     stuff I'm going through and he was
[4]     brother, that's it and that is all I
                                                              [51     always there to talk to me, even when he
[51     have to say.
                                                              [6]     was in Job Corps and I called him. He
[6]           THE COURT: Thank you.
                     - -
                                                              [7]     was great. He still answered my phone
[71
                 (Whereupon, the witness                              calls and for tne not to be able to call
[8]
           is excused, at this time.)                         [91     my cousin and tell him what's going on
[91
[10]
                                                             [101      with me or call him when something is
               MS. GHADIRI: Your Honor,
                                                             [111      wrong, it hurts me because I can't have
[11)
[12)    Juatvez Pierce.                                      [12]      my cousin back. I feel like Kenny
                COURT CRIER: State your full                 [131      should get the maximum because he is
[131
        name, spell your last name.                          [14j      still here. His family can still talk
[141
                                                                       to him. They can still see him.
[15]            THE WITNESS: Juarvez Pierce;                  [15]

[161    P -I-E -R-C-E.                                       [16]              We can't get my cousin back.
[17]
                                                              [17]     We can't see my cousin's face no more
[18]              JUARVEZ PIERCE, having                     [18]      unless it is on a picture, and my family
                                                                       is hurting. They are hurting. We
1191        been first duly sworn, was examined               [19]

[201        and testified, as follows:                        [20]     barely got boys in our family. We can
                                                              [21]     count on our hand how many boys we have.
[21]
[22]            THE WITNESS: I am Gloria's                    [22]     So for one:pf our boys to be gone, it
[23]     niece, Emanuel's cousin. Emanuel was                '1[23]    hurts. It hurts: It hurts very bad and
[241     more like a brother to me. He talked to              [24]     Tam asking you and I am begging you,
[25]     me. I didn't have a dad. I could                     [251     please, please, give justice for my
                                                   Page 81      -
                                                                                                                           Page 32
             Commonwealth vs. White                                          Commonwealth vs. White
 [1]    cousin, Emanuel Brown,                                 [1]    really, have a family. So when me and
              THE COURT: Thank you.                            [2]    Emanuel became cool, his family took me
 [2]

 [31                -   -                                      [3)
                                                               [4]
                                                                      in as his family. So now I don't have a
                                                                      friend but I have his family.
 [41             (Whereupon, the witness
                                                                              I just think about the good
 (51       is excused, at this time.)                          [5]
                                                               161    times and try not to think about the bad
 [8]
                MS. GHADIRI: Your Honor,                       [71    times and when I got the phone call that
 [7]
        lastly, Ashley Thomas.                                 [8]    day, I didn't want to believe it. I
 [81
                COURT CRIER: State your full                   [9]    still try not to believe it but it's
 [91
         name, spell your last name.                          [10]     true.
[10)
                THE WITNESS: Ashley Thomas;                   [11]             Today, I just want justice for
[11]
[12]     T-H -O -M-A-S.                                       [12]     my friend. I can't have my friend back
[13]                -       -                                 [13]
                                                              [14]
                                                                       but I will just keep memories that I
                                                                       have for him. That is all I have to
[14]              ASHLEY THOMAS, having
            been first duly sworn, was examined               [15]     say.
[15)
            and testified, as follows:                        [16]            THE COURT: Thank you.
[16]
                                                              [17]
[17]
               THE WITNESS: My name is                        [18]              (Whereupon, the witness
[18]
                                                                          is excused, at this time.)
[19]     Ashley. Emanuel was a long-time friend               [19]
                                                              [20]
 [201    to me, We went to high school together.
                                                              [21]            MS. GHADIRI: Your Honor, I
[211     When I met Emanuel, he was kind. He was
 [22]    sweet, Every time I was getting in                   [22]     have no more testimony. There is
 [23]    trouble, he was always there. I got                  [23]     restitution requested in this case,
                                                              [241     funeral expenses in the amount of
 [24]    kicked out of school and then I started
                                                              [25]     $4,152.00 and I would just submit my
 [25]    hanging around with him. I didn't
                                                   Court Reporting System                                                (page 29 - 32)
 Kevin Flanagan, O.C.R
                                                                                                                         Sentencing Volume 1
    51 CR00017022018                                                                                                            May 07, 2019
-   Kenneth White
                                                                                                                                   Page 34
                                                        Page 33
                Commonwealth vs. White                                               Commonwealth vs. White
            memo, which has been e -filed, as
                                                                       [1]    letters and a letter from my client
            Commonwealth's Exhibit C-1.                                [2]    also.
    [2]
                                                                       [3]           THE COURT: I read them, yes.
    [31
    14]              (Whereupon, a Document                            [4]            MR. REYNOLDS: Thank you, Your
               was marked as Exhibit C-1, for                          (5]    Honor.
    [5)
               identification.)                                        [61          THE COURT: Mr. White, you
    [6]
    (7]                 - -
                                                                       [7]    have the right to speak prior to
    181           MS. GHADIRI: With that, Your                         [8)    sentencing.
            Honor, I have nothing further.                             [91            Is there anything that you
    [9]
    1101          THE COURT: Mr. White, you                              0]    wish to say?
    [11]    have the right to speak prior to                           [11]            THE DEFENDANT: Good
    [121    sentencing.                                                [12)    afternoon, Your Honor.
                   Is there anything that you                          113]            THE COURT: Good afternoon.
    [13]
    114]    wish to say?                                               [141            THE DEFENDANT: It is so hard.
    [151           MR. REYNOLDS: Judge, before                         [15]    This was not supposed to happen. This
    [16]    he speaks, Ijust want to place on the                      [161    was an accident. I never intended for
            record all the family members who are                      [17]    this to happen this way. I'm so sorry.
    [17]
            here. While we were in here debating                       [18]            Gloria, Tanyiah, Rashawn, you
    [181
            the prior record score, some were coming                   [NO]    all know in my heart, I never meant to
    [19]
            while I was doing that, so,                           _1[20]       hurt that boy. I loved him. I'm so
    [20]
    [21]           You have Mr. White's sister,                        [21]    Sony this happened. This was not
    [22]    his niece, his granddaughter, his                      1[221      :supposed to happen. It was an accident.
                                                                       [23]    I wish I could bring him back. I think
    [231    brother, his sister-in-law, his daughter
    [241    and his nephew. (Indicating).                          1[24]       about him every day. It has been real
    (25]           We submitted, I believe, eight                      [25]    hard. I wailt you to all know that I am
                                                        Page 35                                                                    Page 36
                  Commonwealth vs. White                          .1
                                                                                    Commonwealth vs. White
     [1]    very sorry that this happened.                              [1]   makeipoOr decisions and you cause a lot
     [2)            Thank you, Your Honor.                              [2)   of problems.
                    THE COURT: The Court reviewed                       131          You introduced the gun into
     [31
     [4]    the pre -sentence report, the mental                        141   the situation because without a gun, you
     [5]    health evaluation, the letters sent on                      [5]   would have been fairly harmless against
     [6]    behalf of the Defendant by his family                       (6]   him but you went out of your way to put
     (7)    and the Commonwealth's sentencing                           [7]   that gun -- I don't know why -- into the
     [8]    memorandum. The Court is very familiar                      [8]   couch seat, so it was right there when
     [9]    with the facts of this case and listened                    [9]   the conflict occurred. You introduced
    [10]     very carefully to the victim impact                       (10]    the anger and conflict into the
    [11]     testimony.                                                [11)    situation, fueled by alcohol.
    [12]             The pain in this room is                          [12]           You kept this going. You just
    [13]     palpable. What that means is you could                    (13]    kept it going. You instigated a
    [14]     feel it, it is so strong, how the acts                    [14]    situation. How could you not think a
    [15]     of one person can cause such deep and                     [15]    young man would stand up for his mother,
    [181     lasting pain.                                             [161    his sister? It is unreasonable. That
    (1 7]            The problem with this is, and                     (17]    is what alcohol does to your brain.
    [18]     I hear what the Defendant is saying,
                                                                       [18]    There is no young man that will let you
    [19]     that he had a longstanding relationship                   [19]    threaten his mother and not have a
    (20]     with this young man but the bottom line                   [20]    strong reaction to that.
             really is this, it is the Defendant who                   [21]           All of that conduct, that came
    [21]
    [22]     introduced alcohol into the situation.                    [22]    from you, sir, and it was a recipe for
    (23]     You had a drinking problem. When you                      [23]    disaster and I don't give a lot of
    [24)     have a drinking problem, you don't think                  [241    weight to what somebody does afterward
    [25]     right. When you don't think right, you                    125]    because I know that people do all sorts

                                                        Court Reporting System                                                  (page 33 - 36)
    1evin Flanagan, O.C.R
                                                                                                                              Sentencing Volume 1
51CR00017022018                                                                                                                      May 07, 2019
Kenneth White
                                                    Page 37                                                                             Page 38
             Commonwealth vs. White                                           Commonwealth vs. White
       of things after an event like this                        [1]    murder, the sentence of this Court is 15
 [1]
 [21   happens because they are frightened but                     [2]  to 30 years, possession of a firearm
       I give it some weight, a little weight.                     [3]  prohibited, 2 -and -a-half to 5 years to
 [31
 [4]           If you loved him like a son,                        [4]  run concurrently. Funeral expenses are
 [5]   you stay there. You help. You admit                         [51  ordered in the amount of $4,152.00.
 [6]   what you did. You remain there and you                      [6]  Court costs are ordered.
       try to ameliorate the damage that you                       [7]         You can advise, Counsel.
 [71
       did, and the problem here is because of                     [5]         MR. REYNOLDS: Thank you.
 [51

 [91   your alcohol addiction, because of your                     191         Mr.  White, the Judge just
[10]    anger, you took a life and because you                    [10]   sentenced you to an aggregate sentence
[11]    took that life, you ruined so many                        [111   of 15 to 30 years incarceration.
[12]    lives, fatherless children. We have                       [12]          Do you understand the sentence
[13]    people here who are suffering, really                     [13]   that you received?
[14]    suffering.                                                [14]          THE DEFENDANT: Yes.
[15]            I do take into consideration                      [15]          MR. REYNOLDS: You have ten
[16]    the age of this Defendant. He is 62                       [16]   days from today to file a motion with
[17]    years old. The fact that for 13 years,                    [17]   Her Honor to reconsider that sentence.
[18]    he remained arrest free, and that he                      [18]   It must be in writing. It must be done
[19]    does have a serious substance abuse                       [19]   by an attorney. As your court -appointed
[201    problem. It is presently with alcohol                     [P]    counsel, I will do it for you, if you
[21]    but he had a substance abuse problem                      [21]   request.
[22]    throughout his life.                                      [22]7        We've already had a
[23]            Based on everything I have                        (23)   conversation about that; is that
                                                                 1(24]   correct?
[24]    said, the sentence of the Court is, as                                           -




[25]    follows: On the charge of third degree                --- [25]         THE DEFENDANT: Yes.

                                                    Page 39                                                                            Page 40
              Commonwealth vs. White                                           Commonwealth vs. White
 [1/           MR. REYNOLDS: You wish me.to                      [1]      excused; Your Honor?
 [2]   do that; correct?                                         [2]            THE COURT: Yes.
 [3]           THE DEFENDANT: Yes.                               [31            Thank you both.
 [4]           MR. REYNOLDS: At the                              [41                         --

 [51   conclusion of that motion or if you do                    [51                 (Whereupon, the
 [6]   not want me to file that motion, you                      [6]          proceedings were adjourned, at this
 [71   have thirty days from today to file an                    [71          time.)
 [5]   appeal with the Superior Court. Again,                    [8]

 [91   it must be in writing. It must be done                    [91

[10]    by air attorney.                                        [10]

[11]            As your court -appointed                        [11]

[12]    attorney, I will do that for you, and we                [12]

[13]   had a conversation about that already?                   [13]
[14]            THE DEFENDANT: Yes.                             [14]

[15]            MR. REYNOLDS: You do wish me                    [15]

(16]    to file an appeal; correct?                             [16]

[17]            THE DEFENDANT: Yes.                             [17]

[18]            MR. REYNOLDS: Are you                           [18]

[19]   satisfied, Your Honor?                                   [191

[20]            THE COURT: Yes.                                 [201

[21]            MS. GHADIRI: Thank you, Your                    [21]

[22]    Honor.                                                  [22]

[231            May I be excused?                               [23]

124]            THE COURT: Yes.                                 1[24]

[25]            MR. REYNOLDS: May I be                          [25]
                                                                  Ceutt-Reperling F,yttlentiCoricratett 2G1e1(011 1540:145)
Kevin Flanagan, O.C.R                              Court Reporting System                                                           (page 37 - 40)